DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest an obvious modification for wherein the radar receiver separates the reception signal according to an incidence angle and delay to perform Fourier-transform thereon, and samples a time domain signal according to a Fourier-transformed frequency component; Referring to Claim 7, the prior art of record does not disclose nor suggest an obvious modification for wherein the first transmission block comprises a first digital-to-analog converter configured to convert the first transmission data to an analog signal; a first wireless frequency modulator configured to modulate an output of the first digital-to-analog converter to a wireless frequency; and a first power amplifier configured to amplify power of an output of the first wireless frequency modulator to deliver an amplified result to the first transmitting antenna; Referring to Claim 9, the prior art of record does not disclose nor suggest an obvious modification for wherein the radar receiver comprises: a plurality of receiving antennas configured to receive the reception signal reflected by a target; a plurality of demodulators configured to convert the reception signal received through each of the plurality of receiving antennas to a baseband signal; and a radar signal processor configured to calculate, from the baseband signal, an incidence angle of the reception signal using the plurality of orthogonal codes, and detect a delay of the reception signal using the plurality of pseudo-noise codes.   
Claims 2-6, 8, 10-13, 15 and 16 are dependent on Claims 1, 7 and 9 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Note: This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338.  The examiner can normally be reached on Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WHITNEY MOORE/Primary Examiner, Art Unit 3646